Order entered November 10, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-01030-CV

                RESIDENCES AT RIVERDALE, L.P., ET AL., Appellants

                                            V.

                   DIXIE CARPET INSTALLATIONS, INC., Appellee

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 199-04903-2012

                                         ORDER
       We GRANT the November 3, 2015 motion of court reporter LaTresta Ginyard for an

extension of time to file the reporter’s record. The reporter’s record shall be filed WITHIN

THIRTY DAYS of the date of this order.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE